              Case 2:03-cr-00301-JLR Document 140 Filed 08/21/20 Page 1 of 5




 1                                                                 The Honorable James L. Robart
 2
 3
 4
 5
 6
 7
 8
                             UNITED STATES DISTRICT COURT FOR THE
 9                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
10
11
12 UNITED STATES OF AMERICA,                         CASE NO. CR03-301JLR
13                                                   STIPULATION REGARDING USE
                                      Plaintiff,
                                                     OF VIDEOCONFERENCING
14
                             v.                      DURING SENTENCING
15                                                   HEARING; ORDER
     BALJINDER BHATTI,
16                                    Defendant.
17
18          The parties hereby stipulate and agree as follows:
19          1.      Defendant BALJINDER BHATTI was originally charged via indictment on
20 July 16, 2003 with conspiracy to distribute marijuana. He failed to appear for subsequent
21 hearings and remained a fugitive until his arrest on or about September 3, 2019.
22          2.      Defendant pleaded guilty to a superseding information charging him with
23 conspiracy to distribute marijuana and failure to appear on January 10, 2020 pursuant to a
24 written plea agreement. Sentencing was set for April 13, 2020, but was stricken due to the
25 pandemic as discussed below. Defendant previously sought to proceed to sentencing via
26 videoconference, but later withdrew the motion after the government objected.
27          3.      The parties now hereby stipulate and agree that the sentencing hearing should
28 occur via video conference.

     Stipulation and Order re: Remote Hearing                             UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     U.S. v. Bhatti, CR03-301JLR - 1
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
                 Case 2:03-cr-00301-JLR Document 140 Filed 08/21/20 Page 2 of 5




 1          4.       On March 27, 2020, Congress passed the Coronavirus Aid, Relief and
 2 Economic Security Act (“CARES Act”). The CARES Act authorized the Judicial
 3 Conference of the United States and the Chief District Judges of the various Districts to
 4 authorize felony change of plea hearings and sentencing hearings by video or telephonic
 5 conference when (1) such hearings “cannot be conducted in person without seriously
 6 jeopardizing public health and safety;” and (2) “the district judge in a particular case finds
 7 for specific reasons that the plea or sentencing in that case cannot be further delayed without
 8 serious harm to the interests of justice.” Id., Pug. L. 116-23 15002(b)(2).
 9          5.       On March 29, 2020, the Judicial Conference of the United States made the
10 findings required by the CARES Act, concluding that conditions due to the COVID-19
11 pandemic have materially affected and will affect the functioning of federal courts generally.
12          6.       Western Washington was one of the first areas impacted by the pandemic.
13 Even before the CARES Act, on March 17, 2020, Chief United States District Judge Ricardo
14 S. Martinez issued General Order 02-20 closing the Seattle and Tacoma Courthouses to the
15 public except as provided therein, and continued all civil and criminal hearings and trial
16 dates until no earlier than June 1, 2020.
17          7.       In General Order 04-20, Chief Judge Martinez made the findings required by
18 the CARES Act as referenced above, and authorized the use of video conferencing or
19 telephone conferencing for felony pleas and felony sentencings, provided that the district
20 judge in a particular case finds for specific reasons that the plea or sentencing in that case
21 cannot be further delayed without serious harm to the interest of justice.
22          8.       Such hearings can only be conducted if the defendant in question consents.
23          9.       The findings made in General Order 04-20 have been extended, most recently
24 in General Order 11-20, filed on July 30, 2020.
25          10.      In addition to the pandemic, this Court is experiencing more general issues
26 with resources. The Western District of Washington has an authorized compliment of seven
27 full-time district court judges. However, due to retirements and judges taking senior status,
28 the District currently only has two full-time judges. This scarcity of judicial resources is of

     Stipulation and Order re: Remote Hearing                               UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     U.S. v. Bhatti, CR03-301JLR - 2
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
              Case 2:03-cr-00301-JLR Document 140 Filed 08/21/20 Page 3 of 5




 1 course worsened by the pandemic’s impact on the Court’s ability to conduct in-person
 2 hearings, which will inevitably result in an ever-growing backlog of hearings that will
 3 otherwise not be addressed until the pandemic is sufficiently resolved to allow in-person
 4 hearings.
 5           11.    That backlog will result in delay in scheduling change of plea hearings and
 6 sentencings that threatens the interests of justice in reasonably prompt resolution of criminal
 7 matters. Accordingly, where possible handling matters via video or tele conference will help
 8 alleviate that backlog and avoid those adverse impacts.
 9           12.    In addition to these general issues, the defendant herein is a Canadian national.
10 Defendant may seek a transfer back to Canada to serve as much of his sentence as possible in
11 that country per the treaty between the United States. While there is no guarantee that such a
12 request will be granted, unduly delaying the sentencing in this matter will tend to make such
13 a transfer, if granted, impossible.
14           13.    In addition, while the government is recommending a sentence of 46 months,
15 the Probation Office has recommended a sentence of 18 months, and the defendant has asked
16 the Court to sentence him to time served. Defendant has already been in custody for close to
17 a year.
18           14.    For these reasons, defendant hereby requests and consents to conducting the
19 sentencing hearing in this matter via video conference.
20           15.    Counsel for defendant certifies that he has discussed defendant’s right to be
21 sentenced in an in-person proceeding, that the defendant understands that right, and that
22 defendant has knowingly and intentionally consented to proceed with the hearing via video
23 conference.
24
25 / / /
26
27 / / /
28

     Stipulation and Order re: Remote Hearing                               UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     U.S. v. Bhatti, CR03-301JLR - 3
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
              Case 2:03-cr-00301-JLR Document 140 Filed 08/21/20 Page 4 of 5




1           16.     Based on the foregoing, the parties therefore stipulate and agree that the
2 sentencing cannot be further delayed without serious harm to the interests of justice.
3                   Dated: August 20, 2020.
4
                                                      Respectfully submitted,
5
                                                      BRIAN T. MORAN
6
                                                      United States Attorney
7
                                                      /s/ Vincent T. Lombardi
8
                                                      VINCENT T. LOMBARDI
9                                                     WSBA # 21967
                                                      Assistant United States Attorney
10
                                                      United States Attorney’s Office
11                                                    700 Stewart Street, Suite 5220
                                                      Seattle, Washington 98101-1271
12
                                                      Phone: 206-553-7970
13                                                    Fax: 206-553-4073
                                                      E-mail: vince.lombardi03-@usdoj.gov
14
15                                                    /s/ Christopher Black
                                                      CHRISTOPHER BLACK
16
                                                      Attorney for Defendant
17
18
19
20
21
22
23
24
25
26
27
28

     Stipulation and Order re: Remote Hearing                               UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     U.S. v. Bhatti, CR03-301JLR - 4
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
              Case 2:03-cr-00301-JLR Document 140 Filed 08/21/20 Page 5 of 5




 1                                                 ORDER
 2          1.      The Court adopts the findings above.
 3          2.      Further, the Court specifically finds that:
 4                  a.       The sentencing hearing in this case cannot be further delayed without
 5                           serious harm to the interests of justice; and
 6                  b.       The defendant has waived defendant’s physical presence at the hearing
 7                           and consents to remote hearing by video conference
 8          3.      Therefore, based on the findings above and under the Court’s authority under
 9 Section 15002(b) of the CARES Act and the General Orders issued by this court, the
10 sentencing hearing in this matter will be conducted by video conference on Monday, August
11 24, 2020.
12          Dated this 21st day of August, 2020.
13
14
                                                    A
                                                  THE HON. JAMES L. ROBART
                                                  U.S. District Court Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Stipulation and Order re: Remote Hearing                                 UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     U.S. v. Bhatti, CR03-301JLR - 5
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
